VIRTUAL EVALUATION FOR CIRCUITS AND SYSTEMS
COCKRELL ET AL.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/315,380 03/30/2016 and PRO 62/298,328 02/22/2016 under 35 U.S.C. § 119(e) is acknowledged.
Applicant’s claim for the benefit of the filing date of a co-pending application from which this application is a CIP of 15/439,822 02/22/2017 under 35 U.S.C. § 120 is acknowledged.
Continued Examination Under 37 CFR 1.114 (RCE)
A request for continued examination dated 12/3/2020 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/19/2020 has been entered.
	
Election/Restrictions
Pursuant to the Response to Restriction Requirement dated 11/7/2019, Claims 1-6, 8-9, 12-13 and 16-20 were elected as pending for examination.  Claims 7, 10-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Election was made without traverse.
The Examiner thanks the Applicant for the careful response to the Restriction requirement.  Claim 20 will be examined as generic.
Information Disclosure Statement
Information Disclosure Statements filed on 3/30/2017, 2/8/2018, 11/7/2019 and 5/26/2020 are acknowledged and their contents have been considered.
Pending Claims
Claims 1-6, 8-9, 12-13 and 15-20 are pending for examination.  Claims 1, 16 and 19 are independent.  
Claims 1, 16 and 19 are currently amended.  
Claim 2, 4-6, 9, 13, 17-18 and 20 have been previously presented.  Claims 3, 8, 12 and 15 are original.  Claims 7, 10-11 and 14 have been withdrawn.  
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 11/19/2020.
Response to Arguments
Applicant’s arguments have been considered, but are not considered persuasive.
Regarding 35 U.S.C. § 101 arguments.
As to the 35 U.S.C. § 101 arguments, the Examiner has provided a detailed analysis below, which provides a prima facie rejection.  This analysis have been revised in response to the present amendments, but substantively remains the same as the earlier rejection.  In summary, the claims present the use of a generic computer to apply the abstract idea of using configuration data stored in the computer in order to assist a mental processes in the general context of electronic components.  The storage of configuration data is building-block technology in the computer arts, by associating properties with values (generally, a Record1), which binds a property to its value (see, Papaefstathiou, below).  Binding data sets together in computer storage is also well-known.  The concept of the data storage binding data sets2 together is also building-block technology in the computer arts (also see, Papaefstathiou, below).  Representative Claim 1 is directed to looking up configuration information in a generic computer to be used in a mental process and is, therefore, directed to an abstract idea (step 2A) without significantly more.
The technical advantage argued by the Applicant is “the ability to provide a common interface with access to multiple different models”.  The Examiner does not believe this differs in concept from making an engineering reference book (e.g., an index acting as a common interface) on a computer for lookup by a human user, which finds an analog in SPICE model libraries.  Please see the revised rejection below for a Alice test.
Further, the claim does not rise to a practical application (step 2B, prong II).  The information lookup is generally linked to a technology, i.e., “evaluating electronic components”, which describes an intended use of the information and does not recite any particular tangible technology that is supposedly improved.  In other words, the claim does not root the system in any particular species of computer technology, but rather “system” is only a use of generic computers.  Alice is clear that the use of a general purpose computer is not sufficient to recite “significantly” more than the abstract idea itself.  Under the 2019 Guidance, the Examiner maintains the 35 U.S.C. § 101 rejections.
The Examiner is not persuaded by the Applicant’s argument regarding Core Wireless.  The court in Core Wireless explained “[t]hese limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer,” Core Wireless, slip op. 2016-2684 at 9.  The present invention, at best, displays a generic index to model(s) on a generic computer. 
The Applicant argues that the Examiner did not consider the claims as a whole.  The Examiner disagrees with this argument and points the Applicant to the detailed Alice because it recites an abstract idea without reciting significantly more than the abstract idea in the claim.  The analysis found in the previous Office Actions and below directly tracks that analysis.  This analysis identifies the abstract idea and then identifies the elements that might constitute “significantly more.”  Once the individual elements are identified according to the prescribed examination procedure, the Examiner considers if the identified elements, as a whole, are excluded by the Alice test, i.e., whether the claim recites substantially more than the abstract idea.  Thus, the identification of the elements are the steps leading to the ultimate analysis of whether the combination of those steps are eligible or ineligible under Alice by structured analysis of the element recited in the claim.  For instance, if the detailed analysis shows only that the claim is directed to an abstract idea and none of the other elements of the claim recite significantly more, the claim as a whole is found directed to an abstract idea without significantly more and fails the Alice test, unless there is some reasonable indication that the whole is more than the sum of the parts.  Conversely, if the analysis exposes an element that is significantly more, then the claim, when considered as a whole, would likely be eligible under Alice.
As the Appellant notes, the Examiner was aware of the need to examine the claims as a whole.  The Examiner did so and found that the combination of the 
With regard to the Applicant’s third 101 argument, the Examiner notes that the portion of Claim 1 quoted by the argument was rejected under a number of rational discussed in footnotes 6-10 with regard to both Steps 2A, prong II and Step 2B, with Official Notice as one of those rational for Step 2B in footnote 10.  The rational of footnotes 6-9 are not addressed by the argument.  Footnote 10 includes a citation to initial evidence of the Official Notice in the form of a Wikipedia article about the well-known use of computer records, which is not met by any argument that the recited elements are not well-known under the Appellant’s burden of moving forward.  The Examiner is unaware of any authority that requires that well-known elements of a claim need to be found in a single reference and regards the argument as spurious since the basic operation of a generic computer would be commonly understood to be described over a large volume of documentation.
In view of the amendment to the claims and the arguments, the 35 U.S.C. § 101 rejections have been revised.
Regarding 35 U.S.C. § 103 arguments.
The Papefsthathiou reference is a secondary reference that was cited to evidence that it was known in the computer arts to store, access and bind configuration information in a manner comparable to the present claimed.  When read in combination 
The amended claim is addressed in the rejections, below.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-6, 8-9, 12-13 and 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-6, 8-9, 12-13 and 16-20 are initially found eligible as reciting statutory subject matter, subject to the Alice/Mayo test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-6, 8-9, 12-13 and 16-20 are initially found ineligible as reciting an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-6, 8-9, 12-13 and 16-20 are initially found ineligible as not reciting a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-6, 8-9, 12-13 and 16-20 are ineligible as not reciting significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which supersedes MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-6, 8-9 and 12-13), a machine (system/apparatus Claim(s) 16-18), and an article of manufacture (non-transitory computer-readable media Claim(s) 19-20).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.  After the individual elements are considered pursuant to the 2019 guidance, the combination of those elements was considered by the Examiner for any reasonable conclusion that the individual elements add up to more than the simple sum of their parts.  If anything significantly more was found explicitly recited, then how that element makes the made the claim(s) eligible under 35 U.S.C. § 101 would have been explained.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  However, if an abstract idea was identified at Step 2A, prong 1, then the claims are further considered at Step 2A, prong 2.
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
1. (Original) A system for evaluating electronic components  [General Link to Technology3], the system comprising: a server computing device comprising a processor unit and configured to execute an evaluation application, wherein the evaluation application is configured to perform operations comprising: providing an evaluation user interface to a user application executing at a user computing device  [Apply It4]  [Generic Computer5]; receiving an indication of an electronic component for evaluation from the user application and via the user interface; accessing a configuration data set for the electronic component, wherein the configuration data set comprises: argument data describing a set of arguments for the electronic component; binding data describing a relationship between a argument of the set of arguments and a model input parameter of a first model for the electronic component, the binding data also describing a relationship between the argument of the set of arguments and a model input parameter of a second model for the electronic component different than the first model; and simulator data describing at least a model for the electronic component; selecting the first model for evaluation of the electronic component determining a value for the model input parameter of the first model using the argument data and the binding data  [Extra-solution Activity6]  [Pre-Solution Activity7] [WURC-8]  [WURC-Official Notice10]; evaluating the electronic component using the first model for the electronic component, the evaluating based at least in part on the value for the model input parameter of the first model; and providing a result of the evaluating to the user computing device via the user interface [Mental Processes9].  
2. (Original) The system of claim 1, wherein the configuration data set further comprises first bundle data describing a first bundle comprising a subset of arguments of the set of arguments, wherein the evaluation application is further configured to perform operations comprising: determining that the first bundle is enabled; and providing, to the user application field description data describing a component of the user interface for receiving values for the subset of arguments  [Apply It4]  [WURC-Official Notice10]  [Berkheimer Support11].  
3. (Original) The system of claim 1, wherein the evaluation application is further configured to perform operations comprising: receiving signal chain data from the user application, wherein the signal chain data describes the electronic component and an analysis; receiving a data stream; and initiating an analysis to generate evaluation output data from the data stream  [Mental Processes9].  
4. (Original) The system of claim 3, wherein the evaluation output data comprises plot data describing a model output parameter versus time  [Extra-solution Activity6]  [Post-Solution Activity12].  
 wherein the evaluation output data comprises frequency content data describing a frequency content of a model output parameter  [Extra-solution Activity6]  [Post-Solution Activity12].  
6. (Original) The system of claim 1, wherein the evaluation application is further configured to perform operations comprising: receiving a first value for the argument from the user application and via the user interface  [Apply It4]  [Generic Computer5]; generating a first value for the model input parameter based at least in part on the first value for the argument and the binding data; initiating the model for the electronic component based at least in part on the first value for the model input parameter; and providing, to the user application, evaluation output data for display at the user interface, wherein the evaluation output data is based at least in part on an output of the model  [Mental Processes9].  
8. (Original) The system of claim 6, wherein initiating the model comprises initiating a physical model circuit in communication with the server computing device  [General Machine13]  [Generic Computer5].  
9. (Original) The system of claim 6, wherein the evaluation application is further configured to perform operations comprising: receiving a data stream describing a model output parameter of the model  [Extra-solution Activity6]  [Pre-Solution Activity7]; selecting a set of frequency spurs of the model output parameter based at least in part on the first value for the argument  [Mental Processes9]; and determining a power for a first frequency spur of the set of frequency spurs, wherein the evaluation output data comprises power data describing the power for the first frequency spur  [Mathematical Calculation14].  
12. (Original) The system of claim 9, wherein the first frequency spur is in a first Nyquist zone  [Extra-solution Activity6]; and wherein the evaluation application is further configured to perform operations comprising: determining a second frequency spur of the set of frequency spurs, wherein the second frequency spur is equivalent to the first frequency spur shifted to a second Nyquist zone; determining that a power of the second frequency spur is greater than a noise floor by at least a threshold amount  [Mental Processes9]; and writing a description of the second frequency spur to the evaluation output data [Extra-solution Activity6].  
13. (Original) The system of claim 12, wherein the first frequency spur is a fundamental frequency of a stimulus signal, wherein a second spur is a harmonic of the fundamental frequency [Extra-solution Activity6]  [Pre-Solution Activity7]; and wherein the evaluation application is further configured to perform operations comprising: applying an offset to the first frequency spur based at least in part on the first value for the argument to generate a first offset spur; determining that the first offset spur is greater than the second spur  [Mental Processes9]; and writing low frequency warning data to the evaluation output data [Extra-solution Activity6].  
The remaining claims are analogous to those discussed above and are rejected under 35 U.S.C. § 101 for similar reasons.
To the extent necessary to further explain and support these rejections, the Examiner’s comments in the Response to Arguments section is incorporated by reference.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

CLAIM(S) 1, 16 AND 19 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER PAWAR ET AL. (U.S. PAT. NO. 6,393,385; HEREINAFTER "PAWAR") IN VIEW OF PAPAEFSTATHIOU ET AL. (U.S. PUB. NO. 2007/0239766; HEREINAFTER "PAPAEFSTATHIOU") AND INTUSOFT SPICEMOD1516.
INDEPENDENT CLAIMS 1, 16 AND 19.
Regarding Claims 1, 16 and 19, Pawar teaches A system for evaluating electronic components  (e.g., "A simulator for simulating a digital circuit, includes an , the system comprising: a server computing device comprising a processor unit and configured to execute an evaluation application (Fig. 3), wherein the evaluation application is configured to perform operations comprising: providing an evaluation user interface to a user application executing at a user computing device  ("FIG. 3 illustrates that the user 110 inputs and receives information to a workstation 114 having a monochrome or color monitor 112 and input devices such as keyboard 115 and mouse 116. The workstation 114 is connected to a network in order to share the information with a plurality of users. The workstation 114 inputs the necessary input parameters to the ACU 100", column 4, lines 43-49).  While a user interface is not explicitly described, it’s use would have been obvious to one of ordinary skill in the art, with the benefit of enabling the user’s use of the system (e.g., “Any simulator having accessible and controllable internal variable, for example node currents, node voltages simulation control variables may use either indirectly or directly user defined modules UDM. These simulators maybe used with the ACU and a computer, microcomputer or minicomputer,” column 3, line 66 to column 4, line 4; “FIG. 3 illustrates that the user 110 inputs and receives information to a workstation 114,” column 4, lines 43-44).  
Pawar further teaches receiving an indication of an electronic component for evaluation from the user application and via the user interface; accessing a configuration data set for the electronic component, wherein the configuration data set comprises: argument data describing a set of arguments for the electronic component ("SPICE and other integrated circuits simulators typically include a lumped parameter characterization of ideal components used in an integrated 55 circuit", column 1, lines 53-56) but does not detail binding data describing a relationship between a argument of the set of arguments and a model input parameter of a first model for the electronic component, the binding data also describing a relationship between the argument of the set of arguments and a model input parameter of a second model for the electronic component different than the first model; and simulator data describing a least a first model for the electronic component; selecting the first model for evaluation of the electronic component; determining a value for the model input parameter of the first model using the argument data and the binding data.  However, Intusoft Spicemod teaches the development and storage of SPICE models associated with electronic components:

    PNG
    media_image1.png
    929
    1403
    media_image1.png
    Greyscale

As indicated above, the component name, the model name and a set of arguments with associated input parameters enable the specification of multiple models for the same component is taught in Intusoft Spicemod.
Developing different models for the same component is illustrated by Intusoft Spicemod in the pre-defined models that it provides: 

    PNG
    media_image2.png
    543
    1149
    media_image2.png
    Greyscale

Thus, the electronic component LT1243 is associated with and the plurality of associated models made available via binding to the part number with a model LT1243_new and LT1243ND.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pawar with the model development capabilities of Intusoft Spicemod, with the benefit of providing different models for a user to investigate different testing concerns such as “Improved convergence” or “Reduced Complexity.”
The association of arguments and values is shown in the netlist developed from the input screen shown above, and would have been obvious to one of ordinary skill in the art to utilize in the Pawar system, with the benefit of being a standard format in SPICE simulations.

    PNG
    media_image3.png
    561
    1051
    media_image3.png
    Greyscale

PAPAEFSTATHIOU further illustrates a known method in the computer arts for storage of the information contained in the model as a set of relationships (e.g., “DeviceConfiguration”) of an argument (e.g., “Property Name”) and model input parameter (e.g., “value”) to specify a device model 102 that defines drive behaviors (paragraph [0020]), e.g. illustrated in the table that follows:

    PNG
    media_image4.png
    449
    616
    media_image4.png
    Greyscale

The value is determined via its assignment to the Value= property.  PAPAEFSTATHIOU further teaches the use of binding data (e.g., paragraphs [0023]-[0026]; "The performance scenario 104 defines various interconnections between device models 102 as well as defining where service models 108 from the application model 106 are applied. In other words, the performance scenario 104 defines what device models 102 host what service models 108 of the application model 106. The performance scenario 104 is the "glue" that binds the device models 102 to the application model 106 to allow an application to be simulated in a specific hardware environment which supports a specific usage profile", paragraph [0026], lines 1 to 10)).  The Examiner also notes the more general evidence of a “binding” of each property to its value, as illustrated in the table.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powar with the device configuration specifics and binding described by PAPAEFSTATHIOU, with 
Powar teaches evaluating the electronic component using the first model for the electronic component, the evaluating based at least in part on the value for the model input parameter of the first model; and providing a result of the evaluating to the user computing device via the user interface ("This verification can be accomplished through the use of simulation. The designer may provide an input and input pattern sequence for the digital circuit to a simulator in 20 order to test the digital circuit. Simulation has long been an essential step in the design and manufacture of circuits", column 1, lines 18-22).  The Examiner notes the amendment defines a second model, but the method only selects the first model and gives the second model no use.  
To the extent necessary to further explain and support these rejections, the Examiner’s comments in the Response to Arguments section is incorporated by reference.
CLAIM(S) 2, 6, 17 AND 20 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER PAWAR ET AL. (U.S. PAT. NO. 6,393,385; HEREINAFTER "PAWAR") IN VIEW OF PAPAEFSTATHIOU ET AL. (U.S. PUB. NO. 2007/0239766; HEREINAFTER "PAPAEFSTATHIOU"), CIRCUITLAB17 AND INTUSOFT SPICEMOD15,16.
DEPENDENT CLAIM 2.
Regarding Claim 2, and wherein the configuration data set further comprises first bundle data describing a first bundle comprising a subset of arguments of the set of arguments, since the subset recites no means of establishing the boundaries or criterion for inclusion in the subset and the breath of the term “argument” gives no real definition to what elements are part of the set, , the Examiner takes the broadest reasonable interpretation of the subset as including all elements of any set available to the system and this limitation is met by the rejection of Claim 1.  The Examiner also notes that each component model or “element line” (e.g., col. 1, lines 37-40) are a subset of the arguments in a set of arguments.  
Regarding wherein the evaluation application is further configured to perform operations comprising: the act of determining that the first bundle is enabled is implicit in its inclusion in the SPICE netlist/evaluation application circuit/model specification.
Pawar does not teach and providing, to the user application field description data describing a component of the user interface for receiving values for the subset of arguments.  However, CircuitLab evidences that Web interfaces for SPICE-type evaluation applications was known prior to the filing of this application (e.g., 
DEPENDENT CLAIMS 6, 17 AND 20.
Regarding Claims 6, 17 and 20, Pawar does not explicitly teach wherein the evaluation application is further configured to perform operations comprising: receiving a first value for the argument from the user application and via the user interface; generating a first value for the model input parameter based at least in part on the first value for the argument and the binding data; initiating the model for the electronic component based at least in part on the first value for the model input parameter; and providing, to the user application, evaluation output data for display at the user interface, wherein the evaluation output data is based at least in part on an output of the model.  However, the online interface evidenced by CircuitLab enables input (e.g. Human-friendly formats let you enter and display values concisely just like you would on a paper schematic”) and provides evaluation output (e.g., “In-browser simulation and plotting”).  The user interface is bound to data that individualizes the input/output to the simulation tasks being performed by the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation application of Pawar with a web-
CLAIM(S) 3-5 AND 8 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER PAWAR ET AL. (U.S. PAT. NO. 6,393,385; HEREINAFTER "PAWAR") IN VIEW OF PAPAEFSTATHIOU ET AL. (U.S. PUB. NO. 2007/0239766; HEREINAFTER "PAPAEFSTATHIOU"), INTUSOFT SPICEMOD15,16 AND KUROSU ET AL. (U.S. PUB. NO. 2016/0217237; HEREINAFTER "KUROSU").
DEPENDENT CLAIM 3.
Regarding Claim 3, Pawar does not teach wherein the evaluation application is further configured to perform operations comprising: receiving signal chain data from the user application, wherein the signal chain data describes the electronic component and an analysis; receiving a data stream; and initiating an analysis to generate evaluation output data from the data stream.  However, Kurosu teaches the analysis of a data stream for evaluation output (e.g. Fig. 7, paragraph [0094] to paragraph [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pawar to include eh signal chain analysis and evaluation output of Kurosu, with the benefit of providing cleaner (e.g., less noise) evaluation data. 
DEPENDENT CLAIM 4.
Regarding Claim 4, Pawar teaches wherein the evaluation output data comprises plot data describing a model output parameter versus time (e.g., Fig. 2 [showing relation to output signal 104).  It would further have been obvious to one of ordinary skill in the art to plot time series data for a given parameter vs. time, with the 
DEPENDENT CLAIM 5.
Regarding Claim 5, Pawar does not explicitly teach wherein the evaluation output data comprises frequency content data describing a frequency content of a model output parameter.  However, Kurosu illustrates this concept in Fig. 11.  It would have been obvious to one of ordinary skill in the art to output frequency content of a model output in the system of Pawar, as is done in Kurosu, with the benefit of providing basic information necessary to circuit design.
DEPENDENT CLAIM 8.
Regarding Claim 8, Pawar does not teach wherein initiating the model comprises initiating a physical model circuit in communication with the server computing device.  However Kurosu teaches "The physical specification detection unit 32 detects the physical specification of the analog circuit to be verified from the logical library 31. The physical specification of the analog circuit to be verified includes the activation sequence indicating the setting of signals to be input when activating the analog circuit such as the PLL circuit, or the frequency tolerance of the output clock and the feedback clock," paragraph [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Kurosu pertaining to the activation sequence of the physical specification of the analog circuit, with the benefit of appropriately activating the analog circuit with in the tolerate of the output clock or the feedback clock (paragraph [0071]). 

CLAIM(S) 9 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER PAWAR ET AL. (U.S. PAT. NO. 6,393,385; HEREINAFTER "PAWAR") IN VIEW OF PAPAEFSTATHIOU ET AL. (U.S. PUB. NO. 2007/0239766; HEREINAFTER "PAPAEFSTATHIOU"), INTUSOFT SPICEMOD15,16, KUROSU ET AL. (U.S. PUB. NO. 2016/0217237; HEREINAFTER "KUROSU") AND WIKIPEDIA: SPECTRAL DENSITY18.
DEPENDENT CLAIM 9.
Regarding Claims 9, please see the rejection of Claim 1 regarding wherein the evaluation application is further configured to perform operations comprising: receiving a data stream describing a model output parameter of the model.
Pawar does not explicitly teach selecting a set of frequency spurs of the model output parameter based at least in part on the first value for the argument; and determining a power for a first frequency spur of the set of frequency spurs, wherein the evaluation output data comprises power data describing the power for the first frequency spur.  However, the computation of power describing a frequency spur (e.g., a frequency pulse) was known at the time of the filing (e.g., Wikipedia: Spectral Density) and would have been obvious for one of ordinary skill in the art to compute if, for instance, the effect of noise in a signal was desirable to know.  It would have further been obvious to have some criterion for selecting the frequency spur, such as a first value of an argument, with the benefit of obtaining information of interest.
CLAIM(S) 18 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER PAWAR ET AL. (U.S. PAT. NO. 6,393,385; HEREINAFTER "PAWAR") IN VIEW OF PAPAEFSTATHIOU ET AL. (U.S. PUB. NO. 2007/0239766; HEREINAFTER "PAPAEFSTATHIOU"), INTUSOFT SPICEMOD15,16 AND WIKIPEDIA: SPECTRAL DENSITY19.
DEPENDENT CLAIM 18.
Regarding Claim 18, please see the rejection of Claim 9.
CLAIM(S) 12 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER PAWAR ET AL. (U.S. PAT. NO. 6,393,385; HEREINAFTER "PAWAR") IN VIEW OF PAPAEFSTATHIOU ET AL. (U.S. PUB. NO. 2007/0239766; HEREINAFTER "PAPAEFSTATHIOU"), INTUSOFT SPICEMOD15,16, KUROSU ET AL. (U.S. PUB. NO. 2016/0217237; HEREINAFTER "KUROSU"), WIKIPEDIA: SPECTRAL DENSITY20AND ROUPHAEL21 
DEPENDENT CLAIM 12.
Regarding Claim 12, Pawar does not teach wherein the first frequency spur is in a first Nyquist zone; and wherein the evaluation application is further configured to perform operations comprising: determining a second frequency spur of the set of frequency spurs, wherein the second frequency spur is equivalent to the first frequency spur shifted to a second Nyquist zone; determining that a power of the second frequency spur is greater than a noise floor by at least a threshold amount; and writing a description of the second frequency spur to the evaluation output data.  However Ruphael teaches "Nyquist zones subdivide the spectrum into regions spaced uniformly at intervals of Fs /2. Each Nyquist zone contains a copy of the spectrum of the desired signal or a mirror image of it. The odd Nyquist zones contain exact replicas of the signal’s spectrum," section 7.2.5, “Nyquist Zones”.  Therefore, it would have been obvious to one of ordinary skill in the art that the first frequency spur would find an equivalent second frequency spur shifted to a second Nyquist zone.  Please see the rejection of Claim 9 regarding the power and comparison to a noise floor.  Writing a description to the evaluation output data would have been obvious to one of ordinary skill in the art, with the benefit of informing a user of the result of the analysis.
Comparison of Claims to the Prior Art

Claims 13 is not rejected over the prior art for the following reasons and may become allowable if rewritten to include all limitation of their base claims and if amended or persuasively argued to overcome the 35 U.S.C. § 101 rejections:  
Claim 13.
Claim 13 is distinguished over the closest prior art because the closest prior art, Pawar et al. (U.S. Pat. No. 6,393,385), fails to anticipate or render obvious:
applying an offset to the first frequency spur based at least in part on the first value for the argument to generate a first offset spur; determining that the first offset spur is greater than the second spur; and writing low frequency warning data to the evaluation output data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Conclusion
Claim 1-6, 8-9, 12-13 and 15-20 are pending for examination in this Office Action.  Claims 1-6, 8-9, 12 and 15-20 have been rejected for the reasons set forth above.  While rejected on other grounds, Claim 13 was not rejected over art.
The Examiner notes that any Official Notice taken in the prior Office Action that was not traversed in the most recent response is taken as admitted prior art.  MPEP 2144.03(C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/MARK I CROHN/Examiner, Art Unit 2857 


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g., Wikipedia: Record (computer science): < https://en.wikipedia.org/w/index.php?title=Record_(computer_science)&oldid=706057729> (version 21 Feb 2016).
        2 E.g., Wikipedia: Data Binding < https://en.wikipedia.org/w/index.php?title=Data_binding&oldid=705254256> (version 16 Feb 2016)
        3 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)0130]
        4 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)0110]
        5 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)0590]
        6 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)0120]
        7 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)0620]
        8 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d)(II)(iv).  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. [ID:(S2B)0710].  Please also see the discussion of computer records in the Response to Arguments section, above.
        9 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  2019 Guidance, 84 FR 50 at 52.  2019 Guidance, 50 FR at 52, footnotes 14 & 15. [ID:(S2AP1)0030]
        10 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The Examiner takes Official Notice that this recitation represents well-understood, routine and conventional activity in the relevant art. [ID:(S2B)0660].  E.g., Wikipedia: Record (computer science): < https://en.wikipedia.org/w/index.php?title=Record_(computer_science)&oldid=706057729> (version 21 Feb 2016).  In response to the most recent Remarks, the Examiner maintains his finding that the recited elements are well-known in the relevant art.  For instance, the analysis of electronic components utilizing device models has long been known in Berkeley SPICE and its derivatives (e.g., PSPICE, HSPICE, etc.).  The use of multiple models to represent a component used in different environments is also known, as now addressed in the 35 U.S.C. § 103 rejections set forth.  See “Intusoft” in the 103 rejections as evidence of the Official Notice.  
        11 The following is offered as evidentiary support of well-understood, routine or conventional activity: CicuitLab: <https://web.archive.org/web/2016031034346/https://www.circuitlab.com/>, retrieved by Archive.org on 3/16/2016.
        12 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)0630]
        13 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   The recitation does not describe a particular machine or manufacture, effect a particular transformation or reduction of an article or apply the judicial exception in another meaningful way.  Therefore, the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.   October 2019 Update, III(D); cf. 2019 Guidance, 84 FR 50 at 55, footnote 27.  See, October 2019 Update, III(D); 2019 Guidance, 84 FR 50 at 55, footnote 32; cf. id, footnote 27. [ID:(S2AP2)0131]
        14 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts (Mathematical Calculations).   2019 Guidance, 84 FR 50 at 52; October 2019 Update,  II(A)(iii)  The recitation describes a mathematical calculation using mathematical methods to determine a variable or number.  In other words, the recitation uses mathematical techniques to determine a result or answer to a math  problem. [ID:(S2AP1)0013]
        15 Intusoft SpiceMod, <https://web.archive.org/web/20160215171544/http://www.intusoft.com/spicemod.htm> retrieved by Archive.org on 15 Feb 2016.
        16 Intusoft SpiceMod Model Spreadsheet Excerpt <http://www.intusoft.com/models/LibPW.zip> retrieved on 1/12/2021.  
        17 CicuitLab: <https://web.archive.org/web/2016031034346/https://www.circuitlab.com/>, retrieved by Archive.org on 3/16/2016.
        18 Wikipedia: Spectral Density ,https://en.wikipedia.org/w/index.php?title=Spectral_density&oldid=660346818> page version captured at 1:17, 2 May 2015.  See, e.g., the section marked “Power spectral density.”
        19 Wikipedia: Spectral Density ,https://en.wikipedia.org/w/index.php?title=Spectral_density&oldid=660346818> page version captured at 1:17, 2 May 2015.  See, e.g., the section marked “Power spectral density.”
        20 Wikipedia: Spectral Density ,https://en.wikipedia.org/w/index.php?title=Spectral_density&oldid=660346818> page version captured at 1:17, 2 May 2015.  See, e.g., the section marked “Power spectral density.”
        21 Rouphael, Tony, UNIFORM SAMPLING OF SIGNALS AND AUTOMATIC GAIN CONTROL (12/31/2009) downloaded from <https://www.researchgate.net/publication/301176172_Uniform_Sampling_of_Signals_and_Automatic_Gain_Control/citation/download>